      8:19-cr-00237-RFR-MDN Doc # 95 Filed: 07/22/20 Page 1 of 1 - Page ID # 154



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA
                                                                 CASE NO. 8: l 9CR-237
                            Plaintiff,

            vs.                                                   SUBMISSION OF THE
                                                             DETERMINATION OF DETENTION
    JOSIAH NEGLEY,                                                   OR RELEASE

                            Defendant.

    Defendant states to the Court as follows:
           ( I)    I understand that the Court must determine whether I should be detained or
    released. pending future jud icia I proceedings.
           (2)     I have discussed with my attorney my right to present evidence and make argument
    on this determination. All the questions I have concerning that right have been answered.          I
    understand that by not requesting a hearing to present evidence and make argument, the Court will
    make the determinati on based upon the information within the Court's record.
           (3)     At this time, I wish to give up my right to present evidence and make argument on
                           etention or release and submit the matter to the Coutt.



                                                          Date



                                                          Date

                                                   ORDER
            IT IS ORDERED that DefenJant's Subm ission of the Determination of Detention or
    Release is hereby accepted, and a separate order will be issued concerning detention or release.



Date and Time: 07/22/2020, 11:10 am

City and State: Omaha, Nebraska

                                                                 Michael D. Nelson, U.S. Magistrate Judge
